                                         THE CITY OF NEW YORK
JAMES E. JOHNSON                        LAW DEPARTMENT                                         JAMES R. MURRAY
Corporation Counsel                            100 CHURCH STREET                        Assistant Corporation Counsel
                                               NEW YORK, NY 10007                               Phone: (212) 356-2372
                                                                                                  Fax: (212) 356-1148
                                                                                               jamurray@law.nyc.gov
                                                                  March 6, 2020
      BY ECF
      Honorable Katherine Polk Failla
      United States District Judge
      United States District Court
      Southern District of New York
      500 Pearl Street
      New York, New York 10007
                                                             MEMO ENDORSED
           Re: Jermaine Linton v. City of New York, et al. 18-CV-4204 (KPF)

      Your Honor:

              I am an Assistant Corporation Counsel in the Office of James E. Johnson, Corporation
      Counsel of the City of New York, and the attorney assigned to represent Defendants City of New
      York (“City”), Sedeke Kamora, and Richard Sabbat (collectively “Defendants”) in the above-
      referenced matter. Defendants respectfully write to request that the Court (1) compel Plaintiff to
      respond to Defendants’ Interrogatories and Requests for the Production of Documents
      (“Defendants’ Requests”) by a date certain and (2) extend the close of fact discovery, currently
      scheduled for April 10, 2020, until sixty (60) days from the date the undersigned receives
      Plaintiff’s complete responses to Defendants’ Requests. This is Defendants’ first request for an
      extension of fact discovery and their first motion to compel Plaintiff to respond to Defendants’
      Requests. The undersigned attempted to call Plaintiff to obtain his consent to this extension
      request, but Plaintiff’s phone is currently not accepting calls. Further, on March 3, 2020, the
      undersigned mailed a letter to Plaintiff at the address listed on the docket notifying him that
      Defendants intended to ask the Court for an extension of discovery.

              By way of background, Plaintiff filed this 42 U.S.C § 1983 action on May 10, 2018,
      alleging that, while he was a pretrial detainee at Rikers Island, Defendants used excessive force
      against him and violated his rights under the Equal Protection and the Free Exercise Clauses.
      (ECF No. 2). On December 12, 2019, the Court held an initial pretrial conference and endorsed
      the parties’ case management plan. (ECF Nos. 37 and 40). In accordance with the dates set forth
      in the case management plan, Defendants served Plaintiff with Defendants’ Requests on January
      27, 2020. Pursuant to Rule 33(b) and 34(b) of the Federal Rules of Civil Procedure, Plaintiff’s
      responses were due within thirty days of service of Defendants’ Requests, or by February 26,
      2020.
               As of the date of this filing, Defendants have not received Plaintiff’s responses and,
        consequently, are unable to adequately prepare Plaintiff’s deposition. Defendants estimate that it
        will take approximately thirty (30) days to receive records once the releases requested in
        Defendants’ Requests are received and an additional thirty (30) days review the records and
        conduct Plaintiff’s deposition.

                Accordingly, Defendants respectfully request that the Court (1) compel Plaintiff to
        respond to Defendants’ Requests by a date certain and (2) extend the close of fact discovery,
        currently scheduled for April 10, 2020, until sixty (60) days from the date the undersigned
        receives Plaintiff’s complete responses to Defendants’ Requests

               Thank you for your consideration in this matter.


                                                            Respectfully submitted,

                                                            James R. Murray_ s/____
                                                            James R. Murray
                                                            Assistant Corporation Counsel
                                                            New York City Law Department
                                                            100 Church Street, Room 3-183
                                                             New York, New York 10007
                                                             (212) 356-2372
                                                             jamurray@law.nyc.gov
        CC: By Mail
        Jermaine Linton
        Plaintiff Pro Se
        9520 Seaview Court
        Brooklyn, New York 11236



      Defendants' application to compel Plaintiff to respond to their
      request for production of documents and and interrogatories is GRANTED.
      Plaintiff is hereby ORDERED to: (i) respond to Defendants' request by
      April 4, 2020, on pain of dismissal. Fact discovery is hereby extended
      such that it will close 60 days after Defendants receive Plaintiff's
      responses to their outstanding discovery requests.

      Dated:        March 13, 2020                             SO ORDERED.
                    New York, New York


A copy of this Order was mailed by Chambers to:
    Jermaine Linton                                            HON. KATHERINE POLK FAILLA
    9520 Seaview Court                                         UNITED STATES DISTRICT JUDGE
    Brooklyn, NY 11236
                                                      -2-
